Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2018/097354.
The after final amendment filed on July 22, 2022 has been entered.  
 
Response to Amendments/Arguments
Applicant’s arguments, see page 11, filed July 22, 2022, with respect to claims 3 and have been fully considered and are persuasive.  Claim 3 has been amended to recite that the polypeptide has the amino acid sequence as set forth in SEQ ID NO:1 and no longer encompass polypeptides having unknown structure.  Therefore, the rejections of claims 3 and 7 under 35 U.S.C. 112(a) have been withdrawn.  

Election/Restrictions
 Claim 3 is allowable. The restriction requirement among Groups I-VI and election of species, as set forth in the Office action mailed on September 7, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 7, 2021 is partially withdrawn.  Claims 4-6, 8-11, and 14-23, directed to Groups IV-VI, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-2, directed to Groups I-II remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark A. Bailey on August 2, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
Cancel claims 1-2.

Allowable Subject Matter
Claims 3-11 and 14-23 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art does not teach or suggest a polypeptide having the amino acid sequence of SEQ ID NO:1 having the activity of catalyzing the conversion of a carbonyl group to an amino group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652